           Case 1:20-cv-00065-LM Document 7 Filed 04/15/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Danielle Lynn Duguay

      v.                                          Case No. 20-cv-65-LM

RBS Citizens Bank et al




                                     ORDER


      After due consideration of the objection and attachments

filed, I herewith approve the Report and Recommendation of

Magistrate Judge Andrea K. Johnstone dated March 4, 2020.


                                           ____________________________
                                           Landya B. McCafferty
                                           Chief Judge

Date: April 15, 2020




cc:   Danielle Lynn Duguay, pro se
